                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    FARENCIE BAUCOM                                 :          CIVIL ACTION
                                                    :
      v.                                            :          No. 17-2916
                                                    :
    ANDREW SAUL,1                                   :
    ACTING COMMISSIONER OF SOCIAL                   :
    SECURITY                                        :

                                               ORDER

           AND NOW, this 14th day of November, 2019, upon consideration of Plaintiff Farencie

Baucom’s Brief and Statement of Issues in Support of Request for Review, Defendant Andrew

Saul, Commissioner of Social Security’s response thereto, and Baucom’s reply, after careful

review of the Report and Recommendation of United States Magistrate Judge David R.

Strawbridge, Baucom’s Objections, and the Commissioner’s response to Baucom’s objections,

and for the reasons stated in the accompanying Memorandum, it is ORDERED:

           1. Baucom’s objections to the Report and Recommendation (Document 20) are

              OVERRULED;

           2. The Report and Recommendation (Document 19) is APPROVED and ADOPTED;

           3. Plaintiff’s Request for Review (Document 13) is DENIED; and

           4. Judgment is entered in favor of the Commissioner by separate order, filed

              contemporaneously.

The Clerk of Court is directed to mark this case CLOSED.




1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), Saul is substituted for Nancy A. Berryhill as the Defendant in this
case.
    BY THE COURT:



     /s/ Juan R. Sánchez
    Juan R. Sánchez, C.J.




2
